Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1, 4, 6-10, 12-14, 16-20, 38-40, and 43-45 are pending, claims 43-45 are new, claims 2-3, 5, 11, 15, 21-37, and 41-42 are cancelled, and claims 38 and 40 are amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 43 includes the negative limitation “without the second release module releasing the second fire suppressant to the second area.” The negative limitation is not found in the specification as filed. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4 -10, 12-14, 17 - 20, and 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandahl et al. (U.S. 2015/0251031).

Regarding claim 1, Sandahl discloses a fire suppression system comprising:
a centralized controller (320) referring to Fig. 8);
a plurality of modules (332, 334, 336, 370, etc.), each module including:
a housing (housing of said modules);
a printed circuit board (paragraphs 9-13 describe the various modules having internal circuit board, wherein circuit boards are printed) with a microprocessor mounted to the printed circuit board (Paragraph 41 describes Centralized controller including a microprocessor, microprocessors also included on other modules stated throughout disclosure, e.g. Paragraph 44);

a first connector including a first pair of data wires mounted to the printed circuit board and a first pair of power wires mounted to the printed circuit board (shown in Fig. 8, |/O as shown in Fig. 9A, Paragraph 63); and
a second connector including a second pair of data wires mounted to the printed circuit board and a pair of power wires mounted to the printed circuit board (shown in Fig. 8, |/O as shown in Fig. 9A, Paragraph 63), the printed circuit board electrically connecting the first and second pairs of data wires 
the plurality of modules being interconnected with the centralized controller to define a data bus (all connected cables and I/O, through 320), the printed circuit board of each module interconnecting the plurality of modules in series with the centralized controller (as shown in Fig. 8, depicts the various modules connected in series, aka Daisy Chained, for example 370 is connected to the centralized controller via 326, and connected to additional modules on its opposite end); and
a power module (31, as shared between embodiments) with the centralized controller to power the at least one data bus, wherein the at least one data bus includes a power bus with the printed circuit board of each module, interconnecting the modules in series to the power module (as shown in Fig. 8).
Sandahl is silent to the number of display modules.
However, Sandahl teaches that additional display modules and other user interface devices can be connected to the system (Paragraph 8) and explicitly discloses at least one displace module (22) connected to the system, which inherently includes a user interface bus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included additional displays on the modules, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis
Paper Co. v. Bemis co., 192 USPQ 8. In this case, including additional display and user interface allows the user to access and operate the system from any module.
Regarding claim 4, Sandahl discloses the invention as described above, including a display and switches to actuating various systems, but fails to disclose the at least one display module includes an LCD and a switch membrane coupled with the microprocessor of the module.
With the LCD, though Sandahl fails to disclose the specific type of display utilized, Sandahl still discloses that a display be present. Furthermore, the applicant fails to disclose the criticality of utilizing 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized any known display technology, including LCD, since doing so would a matter of obvious design choice, as the type of display does not affect the overall function of the invention.
With the switch membrane, Sandahl discloses utilizing various switches and buttons for data entry or interaction with the system (Paragraph 13). Furthermore, the applicant fails to disclose the criticality of utilizing a switch membrane over other forms of switches. In this case, “a switch membrane” is not defined within the disclosure, it is assumed to be a “membrane switch” often utilized with laptop keyboards or rubber water proof keyboards.
The substitution of one known element for another would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, since the substitution of a membrane switch, as well-known in the art, since doing so would yield predictable results, namely providing a cheap and effective input system or utilizing a water proof membrane to protect the input devices from damage. The type of switch is further considered a matter of obvious design choice as the type of switch does not change the function of the device, as further evidenced by other substitutions disclosed by the applicant (Paragraph 22).
Regarding claims 5 and 18, Sandahl is silent to the bus length.
However, the applicant fails to disclose the criticality of having one bus length over another. Furthermore, the bus length is an inherent result effective variable, as it is determined by the bandwidth of the bus and determines the distance a component can be away from the centralized controller.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have selected any bus length, including those claimed, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. /n re 
Regarding claim 6, the at least one display module may include a USB port for connecting to a device to any one of upload a program or download history log (Paragraph 8 and 61, describes using USB for module connection for the various modules, and data upload and download).
Regarding claim 7, the system further comprises a detection module (36) interconnected with the centralized controller, wherein the detection module includes an optical sensor or an infrared sensor (Paragraph 39 and 40).
Regarding claim 8, Sandahl fails to disclose the sensor is mounted within the housing.
However, other components of Sandahl are within a housing. It is also well-known in the art to provide a housing to protect components inside (purpose of a housing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have mounted the sensor within the housing, since doing so would yield predictable results, namely, protecting the sensor from damage, while keeping the components together for ease of transport and installation.
Regarding claim 9, the detection module is a first detection module, further comprising a second detection module (Paragraph 40) connected in series (various modules are connected in series as depicted throughout figures and similarly described above), wherein the second detection module is coupled an analog sensor being any one of a thermal detector (332) or manual actuation device (334).
Regarding claim 10, the system further comprises a detection module (336) interconnected with the centralized controller, wherein the detection module includes is coupled with an analog sensor being any one of a thermal detector (332) or manual actuation device (334) (Paragraph 39 and 40).
Regarding claim 12, the system further comprises at least one release module (370) interconnected with the centralized controller, wherein the release module is coupled to at least one 
Regarding claim 13, the at least one actuation assembly includes at least one electric-pneumatic actuator (Paragraph 15).
Regarding claim 14, the at least one electric-pneumatic actuator includes a protracting actuation device (318, Paragraph 37, shared features between embodiments).
Regarding claim 17, the at least one release module is coupled to a relay module for interfacing with the centralized controller with another system (Paragraph 16, described including different relays and buses to connect the system to another system).
Regarding claim 20, the plurality of modules are interconnected by serial connection cable extending between the first and second connectors (though not explicitly stated, the modules are connected in series, utilizing various serial bus and connections, thus would include a serial connection between the first and second connectors as it is inherently required for the series connection to function as intended, Paragraph 16).
Regarding claim 38, Sandahl discloses a fire suppression system comprising:
a centralized controller (322) referring to Fig. 8); and a plurality of modules (332, 334, 336, 370, etc.), each module including a housing;
an end module (322);
a middle module (320) including:
a housing (as shown in Fig. 9A);
a first connector including a first pair of data wires coupled to the end module to transfer data between the end module and the middle module and a first pair of power wires coupled to the end module to transfer power between the end module and the middle module (shown in Fig. 8, |/O as shown in Fig. 9A, Paragraph 63); and

a power module (31, as shared between embodiments) interconnected with the centralized controller and configured to provide power to the middle module and the end module (as shown in Fig. 8),
wherein the end module and the middle module are interconnected in series with the centralized controller (see figure 8) such that the end module and the centralized controller communicate through the middle module (see figure 8, as the middle module is between the centralized controller and the end module, noted the wiring is done in a series); and
wherein the end module includes a user interface display coupled to the housing of the end of the module.
Sandahl is silent to the number of display modules.
However, Sandahl teaches that additional display modules and other user interface devices can be connected to the system (Paragraph 8) and explicitly discloses at least one displace module (22) connected to the system, which inherently includes a user interface bus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included additional displays on the modules, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis
Paper Co. v. Bemis co., 192 USPQ 8. In this case, including additional display and user interface allows the user to access and operate the system from any module.
Regarding claim 39, wherein the middle module is a first middle module, wherein the second pair of data wires is indirectly coupled to the centralized controller through a second middle module, 
Regarding claim 40, Sandahl discloses the claimed invention as similarly described in the rejection of the claims above, wherein the additional modules is a matter of obvious duplication of parts (see rejection of claim 1 above}, Sandahl fails to disclose the location of the display modules.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have placed the display modules anywhere desired, including within the hazard areas, since it has been held that rearranging parts of an invention involves only routine skill in the art. in re Japikse, 86 USPQ 70. in this case, one would put display modules  anywhere desired, specifically in areas that would allow for convenient operation or monitoring of the system. Furthermore, taking the noted modules 336, as the detection modules which incorporate the sensors (see paragraphs 0039 and 0040, wherever the detection modules are located would then be the location of the sensors in the hazard zone, since the sensors are the detection modules and would be associated with the various hazard zones the various 336 are utilized in).
With respect to claim 43, Sandahl further disclose the first release module is configured to release the first fire suppressant to the first hazard area in response to the first sensor detecting the fire within the first hazard area without the second release module releasing the second fire suppressant to the second area (paragraphs 0059-0060, which discloses the detection modules detect the fire, the central controller then noted a fire detection in the different hazard zones (h1/h2) and then utilizes the release module in that zone to allow for the suppression parameter to occur, essentially, the fire detection device detects the fire in an area and the controller tells the release module to release fire suppressant in that area, no suppressant is released to a zone that does not detect a fire as the suppressant goes to the zone where the fire is detected). 
.
	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandahl, as applied above, and further in view of Chattaway et al. (U.S. 2010/0236796).
Regarding claim 16, Sandahl discloses the invention as described above, but fails to disclose a pressure switch for feedback to the centralized controller through the at least one release module.
However, Chattaway discloses a fire suppression system, which includes a pressure switch for feedback to the centralized controller through the at least one release module (Paragraph 22).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included a pressure switch for feedback to the centralized controller as taught by Chattaway, since doing so would yield predictable results, namely, the ability to ensure the system is operating as intended.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandahl in view of Sasagawa (U.S. 5,815,074).
Regarding claim 38, Sandahl discloses a fire suppression system comprising:
a centralized controller (322) referring to Fig. 8); and a plurality of modules (332, 334, 336, 370, etc.), each module including a housing;
an end module (322);
a middle module (320) including:
a housing (as shown in Fig. 9A);

a second connector including a second pair of data wires coupled to the centralized controller to transfer data between the middle module and the centralized controller and a second pair of power wires coupled to the end module to transfer power between the middle module and the centralized controller (shown in Fig. 8, I/O as shown in Fig. 9A, Paragraph 63); and
a power module (31, as shared between embodiments) interconnected with the centralized controller and configured to provide power to the middle module and the end module (as shown in Fig. 8),
wherein the end module and the middle module are interconnected in series with the centralized controller (see figure 8) such that the end module and the centralized controller communicate through the middle module (see figure 8, as the middle module is between the centralized controller and the end module, noted the wiring is done in a series); and
wherein the end module includes a user interface display coupled to the housing of the end of the module.
Sandahl is silent to the number of display modules.
Sasagawa, abstract discloses a main controller and sub units (understood as modules) where each sub unit also includes a controller. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included additional displays on the modules, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis
.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandahl in view of Royse (U.S. 2012/0291518)
With respect to claim 45, Sandahl fails to further disclose the user input includes an insertion of a key into a receptacle defined by the isolation switch.
Royse discloses the use of a key into an inserted slit to activate buttons/switches (or turning of the key further itself) to activate a system. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a key actuated switch as disclosed by Royse (where the key itself can be the switch if turned) as this would allow for the system to only be actuateable by the individual in possession of the key. 
Response to Arguments/Amendments
	The Amendment filed (10/28/2021) has been entered. Currently claims 1, 4, 6-10, 12-14, 16-20, 38-40, and 43-45 are pending, claims 43-45 are new, claims 2-3, 5, 11, 15, 21-37, and 41-42 are cancelled, and claims 38 and 40 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (06/28/2021). 	
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. The first argument is that the duplication of controllers would not have been obvious, or would result at duplicated controllers not at the control modules. The examiner, after reviewing the previous rejection by Examiner Viet Le, is in agreement with the previous rejection. The main controller is incorporated at what can be considered the main module, and duplicating a controller at the various other modules . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752